OFFICE     OF THE AlTORNEY         GENERAL      OF TEXAS

                               AUSTIN




                                                doto nqumstllyl        ths
                                                 0118 stmtod thoroln




                                            8 this iii0 On4
                                             not ho roul~ bo




                       Pin8 dsts ot April 24 19b2, tittsa
                      on, shsritt of Conohohntr, ~8ddrm8o.d
                      t tao 8tsto Cosrptrollor's Dopsrtmsn8,
                     ova aantioao4 nmtto?,nsds in par8 mm

         lTo o rammbsr      tII0 8888 oi   6.   L.   Coopmr rho
    was trio6 by tho l’eds~s~sand &+mn8 eclotenom in
    th e‘?o dsr s
                P& e alt F 3 R o a oOklmh~s, wh8r8. h8 1 8
       ssnln~
    Il.0  1       that   s~ptsnos,      snd *mmml80
                                                  trlrd         la


-
~ono~sbh        OOOPUO R.                  %wwfi,             P*lr       2




        this Coant and &tan 8 thrso mu          son~oaosla
        tho 9tsto Jon at Xuntn#llo.        The To4orsl mthor-
        ltlos      harm notlrlsd us thgt Es dlI bs ?slssssd
        thorssoonsnd would llkoto knowwhothoruo
        wcald      OOQS           thermto?            him      Row       hore 18 the point,
        I want to knowif I real i got pm7for gel&g Chars
        and dsllts?lng him to Huntsville, and what dlt
        bo   the         ns80888?~            pPoooduPo.

                (I                     0      :
                     .    .   .    .

            luohsrr aoasidorod  the rsriousststotosprovibh~~
r808    orsaapsn8stlonror shsrllis r 0rlonisos    prrorwd         by
them ss maoh’la sonnootioawith the shots ststsd        ums$lons.
:'~o haro slso oonsldsrmtltho ststutos teposlag far fous dutls4
upoa shorliis. xowa~sP, lm h8?. fsllod to rind l          str tu to
suthorltln~ o? l~posing the dirtl upon the sJm?lff“i a qussblo~
to go to 73 iieao, Oklsho~, sad retu?n the prlsom? to ?sbt
Rook, CoaohoCount or to Eultffllls,      Bx4Y. Thowdron, 1t
would natursllJ io I’lore that than is no statute proridIng suy
for or omponsstlonfor suoh sr~~loo. In sooord rith font?
oplnloas or this dspsrtnmnt,la any event, the State is not
luthorlud    to wt the shorlrs any in8 or ocmpsnsstlonru
trnasportlng the p~lsom?                              rrom Paint iiook, Tour, or f?am
31 Hono,okl~ons, to the                               ztstr        Frlson      rystsm   St     Runtsllllo,
TOUS.
                   Title 14 (Artiolss 9974008, inoluslro~, Vsraon'4
Aanot8toa          cous or Crlmi~l  ?rooadrtro, 9~t8ins to tugitirss
from jwtlos, sxtrsdltloa, ots. In rlow ai tho *bow nib
tlowd ststutos, and the oesos of tx psrto Yorris, 101 8. U,
(2d)    259, oortlorsrl                     donlsd, 57 R.,Ct. 990, 301 VI & 700,
31 L. Ed. 13551 and Px                            part0       Oanoy,          112 3. 1. (WI           747, the
p~lsono~        In qaestlon,                  under        thoholdlns.lnth e m 8lssossad
thr    sbovs       stntod          rsots           would       k     8   ru   6ft1n rra ju8tiso@lab-
jsot to cxtPsdltloa. fn the .aventp?~sonoP  wslvos sxtrsdl-
-tlon,the sheriff of ConohoComnt~ rorrld hsro no s~thorlt~
to m for meld prisom~ snd nttua hir to ConohoCOBB$~     or
to roorlrr any 001 nutlon for auoh ss~vloos. U Ohs prl8an-
or wslrss srtradlt r on, 8 Tsrm Rs%or mrr k                                             seat    for     the
prlsomp with lustpurtlons to dslitorhim to the psnlt8atlsr~
at Huntsrlllo,Toxms.
                 If this prisoner ~sfuso~ to rrln lxtrsditloa   fhs
Qot*rnor        QOf, uponproper sppllostlan, issoo his rrqudtloa
                                                                                       .-.
                                                                                             69

Xoaorsbls f3sorgs8. f%oppsrd, Psco )


for the roturn ot the p~lso~sr madoomlss~oa                   s       sultsbls
psrson to take such ro~alsltlos.   The prlmwr, “i S kou&ht
bsok to the !%str by sow ps~s4nwho has Moo ccml~slonod,
otbor thsn ths ,sho~i~f, tho ~lmaer shall bo dsllvorod 99
to the ShVPWfat the OOSlI8~ %h whloh it ir lllsgad ha tlS8
0mSiitt8d  tho 0rm80,     ‘Lhs Oots~no~ is dulf suthorlud to
001rlll188100ths shoPlti Of Conoho couaty to rstsPn the pPison-
lr la this   osss6 (300 the lsso of Rrlghtarn t. 5hsppud, 59
3. T. (2d) l&2.)
              &8;8i0     iw6,       VSP~OA*S   ha0t4t04    cod0   or   crlmia81
PPoooduFs, proTldosr
              “?ha of?ios~        o? other pors&       so samlsslonsd
         shsll rseelm as a&psamstlcmthi satusl end msos-
         mu9 trsrolln~ lxponsiapomnqulsltlanof tho
         donrno?   to bs sllorrsd by suah COYOP~OP to k paid
         Out Of th8 %StO mSSSPf up048 OOF~ifiOStO        Of
         fha Oovcrnor  reoltingthe senlsos     readoYod sad
         the sllmrsno8thmfolr."
              The   B~l~tmsa       0880     ruprs,  amow   other thlqs         holds
In lr r 0othat
           t           the   ooQ~nmst~on       Of UL o#lasP or 08hOF          9OF8On
somaissionsd        bt the ‘~TUIIOP        to FOtUm   8 fUgitiT0   fFOm       saothsr
ststo is dotomlnsbls  br tho Ooremkor, as s&mlnxt 8 llsln to
ststutorf mllorgo‘In @y    to the stat0 linemid returning
trotasuoh point with thq fugitlro.
              In risw otthe       rongloing;,     it la our opialon thst if
th0 p?iSORO? POfU8OS t0 Wsln lXtPSditlOB                 Sndth0 ShSPm      Of
Coao&oOountr is oonmlssloaod br the 3o~srnor                  to rstum the
pr;son+r to this Nsto, the shorlff uoclld hero to rstmra tho
PFiSOnOP     00 ConmhoCounty,         and ~187bo prld~ hii rota81 lod
~o sssu       trsvollq      lrpmarao mmprohlsd         ?OF br Artiols 1006,
supn.      f t is OUP fume?         09lnlor .tbrt    th8 shorlft   s&d   not
k     ooqwsstod        r0r 8P%.n&a~     thm pPtsoruP   f2oa   El I1080,okls-
hem, to the Yom8 ?riaoa             .Iy8tma  at ~a8tsrillo.
              IBlooo~s~o .wlth your             ropuoat,   mm srs nbrnlng
hopowiththe 8ttOOhSb            iii0.

              Trusting t&st tha torqoln~ Ii~llr             aaawora     you     in-
qUiFt, W      US